—In an action to recover damages, inter alia, for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Lockman, J.), dated October 5, 1992, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs established a prima facie showing of "[sjerious injury” within the meaning of Insurance Law § 5102 (d). Accordingly, the court *671did not err in denying summary judgment to the defendant (see generally, Insurance Law § 5104 [a]; Licari v Elliott, 57 NY2d 230; cf., Nunez v Dabrowski, 185 AD2d 269; Crane v Richard, 180 AD2d 706). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.